ORDER ON DENIAL OF REHEARING IN CAPITAL CASE

William Minnick has been convicted of murder and sentenced to death. The conviction and sentence have been affirmed on direct appeal. Minnick v. State, 544 N.E.2d 471 (Ind.1989), reh’g denied. A collateral challenge under Indiana’s rules for post-conviction relief has been denied, and that denial has been affirmed on appeal. Minnick v. State, 698 N.E.2d 745 (Ind.1998). By this order, the Court DENIES the petition for rehearing in that appeal. To the extent that Minnick argues that this Court erroneously found waiver of his claim regarding the erroneous use of general felony aggravators, we find that this claim had been previously de*180cided by this Court on direct appeal in Minnick v. State, 544 N.E.2d 471 (Ind.1989), and is therefore barred by res judicata.
ACCORDINGLY, Minnick has received the review to which he is entitled as a matter of right in Indiana state courts. Pursuant to Indiana Criminal Rule 24(H) and Indiana Code Section 35-50-2-9, the Court now orders that the execution of William Minnick is set for March 25, 1999 before the hour of sunrise. The Indiana State Prison Superin-tendeni/Warden is directed to carry out the execution in accordance with Indiana law, and this order shall constitute the warrant described in Indiana Code Sections 35-38-6-2 & 3. The date for execution of the sentence is subject to a valid stay from a federal court.
All Justices concur, except SULLIVAN, J., who would grant rehearing and post-eonviction relief.